Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant response filed 2/23/2021 has been carefully considered.  The rejections made in the previous office action are withdrawn in view of the amendments made and clarification of the scope of the instant claims.  Claims 1-9 and 10-21 are pending.  Claim 20 stands withdrawn from consideration as directed to a non-elected invention.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 14 requires that M comprise a trivalent or tetravalent ion.  The set of 
New claim 21 should be cancelled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-9, 11-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 8687836 (Lin) in view of Song et al and Charkhi et al.
The examiner notes that the instant application identifies particulate forms in terms of crystallite, grain and particle and defines them in terms of each other.  The prior art employs these same terms (and other, similar terms) is varying ways.  The question of patentability rests on the hierarchical arrangement rather than the particular label applied to each level
The patent teaches a sound absorbing zeolite powder material comprising an aluminosilicate zeolite having an MFI framework and an Si/Al ratio of 140, 200 or 600 (See Zeolites 6-8 of Table 1).  The examples do not explicitly disclose arrangement of particles made up of grains made up of crystallites or the crystallite size of the zeolite formed.  Column 3, lines 56-58 of the patent teaches that the zeolite powder can be used in agglomerated form. 
Song et al teach two MFI zeolite powders composed of small crystallites having a diameter of 15-60nm forming aggregates thereof having diameters of 100-600nm.  The introduction of Song et al teaches that formation of zeolites in this nanocrystalline form increases surface area and minimizes the diffusion path to the zeolitic micropores.  Lin teaches that access to these micropores is critical to the function of sound absorbency (see the Summary).  It would have been obvious to one of ordinary skill in the art to employ the zeolite 
Charkhi et al teach that nanocrystalline zeolites are too hard to handle in native form (See page 1, right hand column). Granulation to obtain a particle size of about 150 microns (Figure 4 bottom picture) allows easy handling. It would have been obvious to one of ordinary skill in the art to agglomerate the zeolite powder into granules of about 150 microns in order to improve handling. 
With respect to claim 16, the examples of Lin do not explicitly identify if extra-framework cations are present.  Column 2, lines 16-19, teach the inclusion of extra-framework ammonium cations to control acidity and minimize water absorption.  It would have been obvious to one of ordinary skill in the art to include counter ions in the zeolite of the examples for that reason.

With respect to the related US PGPubs 2019/0238972, 2019/0202706, 2020/0037062, 2020/0037063, 2020/0037065, 2020/0037066, 2020/0031679 and 2020/0211524, all lack evidence that the claimed inventions anticipate or make obvious the 3 level (particle, grain, crystallite) hierarchical structure of the instant claims wherein the crystallite size is between 5-75nm.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732